OPINION — AG — ** UNOPPOSED CANDIDATES — ELECTION — CERTIFIED ** WHERE ONLY ONE INDIVIDUAL FILES A DECLARATION OF CANDIDACY FOR LEGISLATIVE OFFICE, THAT PERSON IS ENTITLED TO ASSUME THE DUTIES OF THE NEW OFFICE AT 5:01 PM ON THE FRIDAY NEXT FOLLOWING THE DATE OF THE PRIMARY ELECTION SCHEDULED BY THE GOVERNOR'S 26 Ohio St. 12-107 [26-12-107] PROCLAMATION. (WRITS OF ELECTION TO FILL VACANCIES AS MAY OCCUR IN THE LEGISLATURE, RELATE TO ELECTIONS FOR VACANCIES IN THE LEGISLATURE — DISPOSITIVE, IF THE NOMINEE OF A POLITICAL PARTY IS UNOPPOSED IN THE SPECIAL ELECTION) CITE: ARTICLE V, SECTION 21, 26 Ohio St. 1-101 [26-1-101], 26 Ohio St. 6-102 [26-6-102] 26 Ohio St. 8-109 [26-8-109], 26 Ohio St. 12-106 [26-12-106] 26 Ohio St. 12-110 [26-12-110], 26 Ohio St. 12-107 [26-12-107] 26 Ohio St. 12-108 [26-12-108](2) (SPECIAL ELECTIONS) (JAMES B. FRANKS)